August 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      DOMINIC MARROCCO, Appellant

NO. 14-14-00137-CV                          V.

                           MARK HILL, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Mark Hill,
signed December 9, 2013, was heard on the transcript of the record. We have
inspected the record and find no evidence of quantum meruit damages. We
therefore order the judgment of the court below REVERSED and RENDER
judgment that appellee, Mark Hill, take nothing on his quantum meruit claim.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Mark Hill.

      We further order this decision certified below for observance.